DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the Amendments filed 04/25/2022, Applicant amended the independent claims are argued that certain newly claimed features were not taught in the prior art made of record. However, the Examiner disagrees for the reasons laid out below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 31, 37, and 43 regarding “rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/25/2022 regarding the rest of the amended portions of the claim have been fully considered but they are not persuasive.

In the Remarks, Applicant argues that the newly claimed features of the independent claims, specifically wherein the highlight moment is identified “based on game site data and the nature of the game, the game site data including field dimensions and/or coordinates at the game site” were not taught by the combination of Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845. However, when looking to Vilar, paragraph [0049] gives different scenarios of their highlight moments for a tennis came to be shifted from a perimeter of the court various parts of a center net that could be in or out of bounds based on what is desired in the system (i.e. field dimensions) and also for a rim of a basket if the game being played is instead basketball (i.e. the nature of the game). Therefore, the new elements are taught by the prior art made of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-41, 43-47, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845 and Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016).

Regarding claim 37, Vilar teaches at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause the computing device to perform the method steps (see Vilar paragraph [0122]. A memory for storying installed software is implied) to: 

extract one or more motion features from position data associated with a projectile in a game (see paragraphs [0054] and [0114]);

identify a turning point in a trajectory of the projectile based on the one or more motion features (see paragraph [0054]); and

automatically designate the turning point as a freeze moment (see paragraph [0116]) if one or more of the turning point or the trajectory satisfies a proximity condition with respect to a target area in the game (see paragraph [0033] wherein the perimeter line demarks an “in bounds” area and an “out of bounds area” per paragraph [0006]) that identified “based on game site data and the nature of the game, the game site data including field dimensions and/or coordinates at the game site (see paragraph [0049] and the argument given above).

Vilar does not expressively teach 

filter raw position fata associated with the projectile to obtain filtered position data; extract one or more motion features from the filtered position data; and 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Forouhar in a similar invention in the same field of endeavor teaches a system analyzing position data associated with a projectile in a game (see Forouhar Abstract and paragraph [0047]) as taught in Vilar wherein the system is configured to

filter raw position fata associated with the projectile to obtain filtered position data; extract one or more motion features from the filtered position data (see paragraph [0140]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of filtering position data as taught in Forouhar with the method taught in Vilar, the motivation being to fill in missing data or correct errors in the data (see Forouhar paragraph [0140]).  

Vilar in view of Forouhar do not expressively teach 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Dachman in a similar invention in the same field of endeavor teaches a system for capturing moments in a game (see Dachman first paragraph) wherein the system is configured for 

rendering a scene corresponding to the moments in the game as volumetric content, wherein the volumetric content is viewable in 3600 (see first and second paragraphs).

One of ordinary sill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of rendering a scene with volumetric content as taught in Dachman with the system taught in Vilar in view of Forouhar, the motivation being to allow gaming officials to easily review highlight moments in the game. 


Independent claim 43 recites similar limitations as claim 37, and is rejected under similar rationale. 

Regarding claim 38, Vilar in view of Forouhar and Dachman teaches all the limitations of claim 37, and further teaches wherein the instructions, when executed, cause the computing device to identify the target area based on game site data (see Vilar paragraph [0148]).

Claim 44 recites similar limitations as claim 38, and is rejected under similar rationale. 

Regarding claim 39, Vilar in view of Forouhar and Dachman teaches all the limitations of claim 37, and further teaches wherein the freeze moment is to correspond to one or more of a shot or a deflection in the game (see Vilar paragraph [0054] wherein a bounce is a type of deflection).

Claim 45 recites similar limitations as claim 39, and is rejected under similar rationale. 

Regarding claim 41, Vilar in view of Forouhar and Dachman teaches all the limitations of claim 37, and further teaches wherein the raw position data is to include one or more of image data or projectile sensor data (see Vilar paragraph [0050]).
Claim 47 recites similar limitations as claim 41, and is rejected under similar rationale. 

Regarding claim 51, Vilar in view of Forouhar  and Dachman teaches all the limitations of claim 25, and further teaches wherein the proximity condition comprises a distance between the trajectory of the projectile and the target area (see Vilar paragraphs [0054] and [0147]).

Claim 52 recites similar limitations as claim 51, and is rejected under similar rationale. 

Claims 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845; Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016) and Mutscheler et al, U.S. Publication No. 2015/0051719.

Regarding claim 42, Vilar in view of Forouhar and Dachman teaches all the limitations of claim 37, but does not expressively teach wherein the one or more motion features are to include one or more of velocity, acceleration or direction.

However, Mutscheler in a similar invention in the same field of endeavor a system (see Mutscheler paragraph [0012]) for extracting one or more motion features from position data associated with a projectile in a game; identify a changing point in a trajectory of the projectile based on the one or more motion features (see paragraph [0041]) as taught in Vilar in view of Forouhar and Dachman wherein 

the one or more motion features are to include one or more of velocity, acceleration or direction (see paragraph [0041]).
One of ordinary skill in the art before the effective fling date of the invention would have found it obvious as a matter of simple substitution to replace the extracted features of Vilar in view of Forouhar and Dachman with those of Mutscheler to yield the predictable results of successfully analyzing when a change in trajectory occurs.

Claim 48 recites similar limitations as claim 42, and is rejected under similar rationale. 

Claims 25-29 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845; Chu, U.S. Patent No. 7,099,981; and Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016).

Regarding claim 25, Vilar teaches a computing system comprising: 

a processor; and a memory coupled to the processor, the memory including a set of instructions, which when executed by the processor, cause the computing system (see Vilar paragraph [0122]. A memory for storying installed software is implied) to: 

extract one or more motion features from filtered data associated with a projectile in a game (see paragraphs [0054] and [0114]);

identify a turning point in a trajectory of the projectile based on the one or more motion features (see paragraph [0054]); and

automatically designate the turning point as a freeze moment (see paragraph [0116]) if one or more of the turning point or the trajectory satisfies a proximity condition with respect to a target area in the game (see paragraph [0033] wherein the perimeter line demarks an “in bounds” area and an “out of bounds area” per paragraph [0006]).

Villar does not expressively teach 
a network controller; the processor coupled to the network controller; and 

filter raw position fata associated with the projectile to obtain filtered position data; extract one or more motion features from the filtered position data; and 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Forouhar in a similar invention in the same field of endeavor teaches a system analyzing position data associated with a projectile in a game (see Forouhar Abstract and paragraph [0047]) as taught in Vilar wherein 

filter raw position fata associated with the projectile to obtain filtered position data; extract one or more motion features from the filtered position data (see paragraph [0140]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of filtering position data as taught in Forouhar with the method taught in Vilar, the motivation being to fill in missing data or correct errors in the data (see Forouhar paragraph [0140]).  

Vilar in view of Forouhar does not expressively teach 
a network controller; the processor coupled to the network controller; and 
rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Chu in a similar invention in the same field of endeavor teaches a computing system (see Chu Figure 1) comprising a processor and a memory coupled to the processor storing instructions to be executed by the processor (see claim 22) as taught in Vilar in view of Forouhar comprising 

a network controller; the processor coupled to the network controller (see claim 22).

One of ordinary skill in the art before the effective fling date of the invention would have found it obvious to combine the teaching of a network controller coupled to a processor as taught in Chu with the system taught in Vilar in view of Forouhar, the motivation being to allow each of the elements in the system to be centrally controlled via the network controller thereby improving coordination. 

Vilar in view of Forouhar and Chu does not expressively teach

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Dachman in a similar invention in the same field of endeavor teaches a system for capturing moments in a game (see Dachman first paragraph) wherein the system is configured for 

rendering a scene corresponding to the moments in the game as volumetric content, wherein the volumetric content is viewable in 3600 (see first and second paragraphs).

One of ordinary sill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of rendering a scene with volumetric content as taught in Dachman with the system taught in Vilar in view of Forouhar and Chu, the motivation being to allow gaming officials to easily review highlight moments in the game. 

Regarding claim 26, Vilar in view of Forouhar, Chu and Dachman teaches all the limitations of claim 25, and further teaches wherein the instructions, when executed, cause the computing system to identify the target area based on game site data (see Vilar paragraph [0148]).

Regarding claim 27, Vilar in view of Forouhar, Chu and Dachman teaches all the limitations of claim 25, and further teaches wherein the highlight moment is to correspond to one or more of a shot or a deflection in the game (see Vilar paragraph [0054] wherein a bounce is a type of deflection).

Regarding claim 29, Vilar in view of Forouhar, Chu and Dachman teaches all the limitations of claim 25, and further teaches wherein the raw position data is to include one or more of image data or projectile sensor data (see Vilar paragraph [0050]).

Regarding claim 49, Vilar in view of Forouhar, Chu and Dachman teaches all the limitations of claim 25, and further teaches wherein the proximity condition comprises a distance between the trajectory of the projectile and the target area (see Vilar paragraphs [0054] and [0147]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845; Chu, U.S. Patent No. 7,099,981; Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016)   and Mutscheler et al, U.S. Publication No. 2015/0051719.

Regarding claim 30, Vilar in view of Forouhar, Chu and Dachman teaches all the limitations of claim 25, but does not expressively teach wherein the one or more motion features are to include one or more of velocity, acceleration or direction.

However, Mutscheler in a similar invention in the same field of endeavor a system (see Mutscheler paragraph [0012]) for extracting one or more motion features from position data associated with a projectile in a game; identify a changing point in a trajectory of the projectile based on the one or more motion features (see paragraph [0041]) as taught in Vilar in view of Forouhar, Chu and Dachman wherein 

the one or more motion features are to include one or more of velocity, acceleration or direction (see paragraph [0041]).

One of ordinary skill in the art before the effective fling date of the invention would have found it obvious as a matter of simple substitution to replace the extracted features of Vilar in view of Forouhar, Chu and Dachman with those of Mutscheler to yield the predictable results of successfully analyzing when a change in trajectory occurs.

Claims 31-35 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845; Wang et al, U.S. Publication No. 2005/0166038 and Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016).

Regarding claim 31, Villar teaches an apparatus (see Vilar paragraph [0122]) configured to: 

extract one or more motion features from filtered data associated with a projectile in a game (see paragraphs [0054] and [0114]);

identify a turning point in a trajectory of the projectile based on the one or more motion features (see paragraph [0054]); and

automatically designate the turning point as a freeze moment (see paragraph [0116]) if one or more of the turning point or the trajectory satisfies a proximity condition with respect to a target area in the game (see paragraph [0033] wherein the perimeter line demarks an “in bounds” area and an “out of bounds area” per paragraph [0006]).

Vilar does not expressively teach 

one or more substrates; logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to perform the steps; and wherein 

filter raw position fata associated with the projectile to obtain filtered position data; extract one or more motion features from the filtered position data; and 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Forouhar in a similar invention in the same field of endeavor teaches a system analyzing position data associated with a projectile in a game (see Forouhar Abstract and paragraph [0047]) as taught in Vilar wherein 

the position data is filtered position data (see paragraph [0140]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of filtering position data as taught in Forouhar with the method taught in Vilar, the motivation being to fill in missing data or correct errors in the data (see Forouhar paragraph [0140]).  

Vilar in view of Forouhar does not expressively teach 

one or more substrates; logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to perform the steps; and 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Wang in a similar invention in the same field of endeavor teaches an apparatus for performing steps (see Wang Figure 1) as taught in Vilar in view of Forouhar comprising 

one or more substrates; logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to perform the steps (see Wang claim 54).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the system taught in Vilar in view of Forouhar with that of Wang to yield the predictable results of successfully analyzing data. 

Vilar in view of Forouhar with that of Wang does not expressively teach 

rendering a scene corresponding to the turning point as volumetric content, wherein the volumetric content is viewable in 3600.

However, Dachman in a similar invention in the same field of endeavor teaches a system for capturing moments in a game (see Dachman first paragraph) wherein the system is configured for 

rendering a scene corresponding to the moments in the game as volumetric content, wherein the volumetric content is viewable in 3600 (see first and second paragraphs).

One of ordinary sill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of rendering a scene with volumetric content as taught in Dachman with the system taught in Vilar in view of Forouhar and Wang, the motivation being to allow gaming officials to easily review highlight moments in the game.
Regarding claim 32, Vilar in view of Forouhar, Wang and Dachman teaches all the limitations of claim 31, and further teaches wherein the instructions, when executed, cause the computing system to identify the target area based on game site data (see Vilar paragraph [0148]).

Regarding claim 33, Vilar in view of Forouhar, Wang and Dachman teaches all the limitations of claim 31, and further teaches wherein the freeze moment is to correspond to one or more of a shot or a deflection in the game (see Vilar paragraph [0054] wherein a bounce is a type of deflection).

Regarding claim 35, Vilar in view of Forouhar, Wang and Dachman teaches all the limitations of claim 31, and further teaches wherein the raw position data is to include one or more of image data or projectile sensor data (see Vilar paragraph [0050]).
Regarding claim 50, Vilar in view of Forouhar, Wang and Dachman teaches all the limitations of claim 31, and further teaches wherein the proximity condition comprises a distance between the trajectory of the projectile and the target area (see Vilar paragraphs [0054] and [0147]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vilar, U.S. Publication No. 2016/0086323 in view of Forouhar et al, U.S. Publication No. 2015/0131845; Wang et al, U.S. Publication No. 2005/0166038; Dachman, “Live From MLB All-Star: Intel 360 Replay Technology Steps Up to the Plate” (published on https://www.sportsvideo.org/2016/07/12/live-from-mlb-all-star-intel-360-replay-technology-steps-up-to-the-plate/, July 2016) and Mutscheler et al, U.S. Publication No. 2015/0051719.

Regarding claim 36, Vilar in view of Forouhar, Wang and Dachman teaches all the limitations of claim 31, but does not expressively teach wherein the one or more motion features are to include one or more of velocity, acceleration or direction.

However, Mutscheler in a similar invention in the same field of endeavor a system (see Mutscheler paragraph [0012]) for extracting one or more motion features from position data associated with a projectile in a game; identify a changing point in a trajectory of the projectile based on the one or more motion features (see paragraph [0041]) as taught in Vilar in view of Forouhar, Wang and Dachman wherein 

the one or more motion features are to include one or more of velocity, acceleration or direction (see paragraph [0041]).

One of ordinary skill in the art before the effective fling date of the invention would have found it obvious as a matter of simple substitution to replace the extracted features of Vilar in view of Forouhar, Wang and Dachman with those of Mutscheler to yield the predictable results of successfully analyzing when a change in trajectory occurs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637